 1       UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
 2
        UNITED STATES OF AMERICA,
 3                                                           Case No. CR21-5213
        Plaintiff,
 4                     v.
                                                             DETENTION ORDER
 5      KENDLE RASHEN HAWKINS,

 6      Defendant.

 7
            THE COURT, having conducted a detention hearing pursuant to 18 U.S.C.
 8
     Section 3142, finds that no condition or combination of conditions which defendant can
 9
     meet will reasonably assure the safety of any other person or the community; nor are
10
     there conditions that would reasonably assure the defendant would be less likely to flee
11
     or fail to appear for court proceedings. The defendant is represented by Timothy Rusk.
12
     The government is represented by Assistant United States Attorney Lyndsie Schmalz.
13
            The defendant is charged by Indictment with Possession of Fentanyl with Intent
14
     to Distribute. Dkt. 13.
15
            The Court heard information and argument presented during the detention
16
     hearing on July 1, 2021, and information provided by the Pretrial Services Officer,
17
     Leona Nguyen including the pretrial services reports.
18
            The current charge, involving a drug crime with a maximum sentence of 10-
19
     years or more, triggers the rebuttable presumption of detention, that “no condition
20
     or combination of conditions will reasonably assure the appearance of the person
21
     as required and the safety of the community.” 18 U.S.C. § 3142(e)(1). The
22
     presumption operates to shift the burden of production to the defendant. United
23
     States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008). The prosecution has the burden
24
     of persuasion. Id. If the defendant proffers evidence to rebut the statutory


                                                 1
 1   presumption, this does not mean the presumption has been erased; it simply

 2   means the presumption is an evidentiary finding that militates against release, and

 3   is weighed along with the other factors identified in 18 U.S.C. § 3142(g). United

 4   States v. Hir, 517 F.3d at 1086.

 5
            The factors identified in 18 U.S.C. § 3142(g) are: 1. Nature and seriousness
 6
     of the charges; 2. Weight of the evidence against the defendant; 3. History and
 7
     characteristics of the defendant; and 4. “Nature and seriousness of the danger to
 8
     any person or the community that would be posed by the person’s release.” 18
 9
     U.S.C. § 3142(g)(1)-(4). The Bail Reform Act recognizes that release should be
10
     the normal course, and “detention prior to trial or without trial is the carefully limited
11
     exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). In evaluating
12
     whether the defendant poses a serious potential for dangerousness, it is not
13
     necessary for the Government to produce, or for the Court to rely on, evidence of
14
     prior convictions for violent crimes. United States v. Hir, 517 F.3d at 1091-92.
15

16          Based on the nature circumstances of the alleged offense, history of the

17   defendant, and the defendant’s failure to give accurate information to the pretrial

18   services officer, the Court finds the government met its burden of proving by clear

19   and convincing evidence that the defendant presents a significant risk of danger

20   to others or to the community and its burden to prove, by a preponderance of the

21   evidence, the defendant presents a significant risk of flight. Further, the danger to

22   the community and risk of flight cannot be mitigated by any condition or

23   combination of conditions which Mr. Hawkins can meet.

24
            Mr. Hawkins is presumed innocent. 18 U.S.C. § 3142(j). Additionally, Mr.

                                                     2
 1   Hawkins has proposed potential release plans. Dkt. 11 at 2. Further, Mr. Hawkins was

 2   supported at the detention hearing by acquaintances willing and prepared to support

 3   him with a place to stay through trial.

 4          However, the nature of the current offense as described in the Complaint, Dkt. 1,

 5   and as asserted by the Assistant United States Attorney during the hearing, presents a

 6   grave danger to the community. Mr. Hawkins is alleged to have been transporting

 7   approximately 50,000 narcotics pills, which field tested presumptive positive for the

 8   presence of fentanyl. Dkt. 1 at 10. The quantity of pills Mr. Hawkins was alleged to be

 9   transporting is “well in excess of personal use amounts” and “consistent with

10   possession for distribution.” Dkt. 1 at 11. In addition to 50,000 narcotics pills that field-

11   tested positive for fentanyl, Mr. Hawkins is alleged to have been transporting one rifle,

12   four handguns, two firearms suppressors, two magazines, and one high capacity drum

13   magazine. Dkt. 1 at 10. The Assistant United States Attorney proffered, during the

14   detention hearing, that fentanyl is an incredibly deadly controlled substance and

15   overdose deaths from use of this drug are increasing in the Western District of

16   Washington.

17          Mr. Hawkins past conduct and criminal history also indicate he represents a

18   threat to the safety of the community. The Defendant has prior convictions for armed

19   robbery and marijuana possession. Dkt. 11 at 4. These past convictions are considered

20   when evaluating the “history and characteristics of the person” who is the subject of the

21   detention hearing. 18 U.S.C. § 3142(g)(3).

22          Mr. Hawkins has also been inconsistent with information he has given to pretrial

23   services regarding his: 1. prior residences; 2. sources of income; and 3. assets. Dkt. 11

24   at 3, 5. Mr. Hawkins and the other individuals contacted by the pretrial services provided

     differing descriptions of where Mr. Hawkins lived and if he was transiently housed. Dkt.
                                                 3
 1   11 at 5.

 2          Pretrial services officers were also unable to verify the existence of a dog

 3   breeding business Mr. Hawkins claimed was his source of employment. Dkt. 11 at 3.

 4   Mr. Hawkins also claimed the contents of a bank account as his only asset. Dkt. 11 at 3.

 5   This was contradicted by an acquaintance of Mr. Hawkins who told pretrial services

 6   officers Mr. Hawkins also owned a BMW vehicle and an SUV. Dkt. 11 at 3. This lack of

 7   credibility shows by preponderance of the evidence that Mr. Hawkins would have

 8   difficulty following conditions of supervision and presents a risk of non-appearance or

 9   presents a risk of flight, because he did not disclose important information, or mis-stated

10   information, and failing to cooperate with pretrial services in their requests for accurate

11   information is of great concern to the Court. He also has a prior FTA. Dkt. 11 at 4.

12          The Court does not find that any of the release plans proposed by Mr. Hawkins

13   would mitigate the risk of dangerousness or risk of failure to appear. The Court agrees

14   with the pretrial services assessment that Mr. Hawkins is not likely to comply with

15   conditions of supervision, and poses a risk of failure to appear and a risk of flight, based

16   on his failure to be forthright with the pretrial services officers. Dkt. 11 at 5.

17          The Court finds: The government met its burden of proving by a preponderance

18   of the evidence that the defendant presents a significant risk of failure to appear. The

19   government also met its burden of proving by clear and convincing evidence that the

20   defendant presents a significant risk of danger to others and to the community, and

21   there are no condition or combination of conditions which defendant can meet that will

22   reasonably assure the safety of any other person and the community, or the

23   appearance of the defendant.

24   This finding is based on:

     1) the nature and circumstances of the offense(s) charged,
                                                4
 1   2) the weight of the evidence against the person;

 2   3) the history and characteristics of the person;

 3   4) criminal history; and

 4   5) the nature and seriousness of the danger release would impose to any person or the

 5          community, including a history of repeated offenses

 6

 7                                       Order of Detention

 8

 9   <     The defendant shall be committed to the custody of the Attorney General for

10         confinement in a corrections facility separate, to the extent practicable, from

11         persons awaiting or serving sentences or being held in custody pending appeal.

12   <     The defendant shall be afforded reasonable opportunity for private consultation

13         with counsel.

14   <     The defendant shall on order of a court of the United States or on request of an

15         attorney for the Government, be delivered to a United States Marshal for the

16         purpose of an appearance in connection with a court proceeding.

17         Dated this 2nd day of July 2021.

18

19
                                                         A
                                                         Theresa L. Fricke
20                                                       United States Magistrate Judge

21

22

23

24


                                                  5
